ON REHEARING

                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4312


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER J. RUFFIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00335-HEH-1)


Submitted:   May 31, 2011                  Decided:   June 7, 2011


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Elizabeth S. Wilson, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant. Neil H. MacBride, United
States Attorney, Stephen W. Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher J. Ruffin appeals from his conviction and

240-month sentence following his guilty plea to one count of

manufacturing         and   possessing         with    intent     to     distribute

marijuana, in violation of 21 U.S.C. § 841 (2006); and one count

of being a felon in possession of a firearm, in violation of 18

U.S.C.    §   922(g)(1)     (2006).        Ruffin’s    counsel    filed       a   brief

pursuant      to   Anders   v.   California,     386   U.S.     738,    744   (1967),

stating that there were no meritorious issues for appeal, but

questioning the validity of his appellate waiver and whether the

district court complied with Fed. R. Crim. P. 11 in accepting

Ruffin’s guilty plea.            Ruffin filed a pro se supplemental brief

alleging ineffective assistance of counsel and challenging the

substantive        reasonableness     of   his   sentence. *      The    Government

filed a responding brief arguing that Ruffin waived his right to

appeal his conviction.            Finding Ruffin validly waived the right

to appeal his conviction and sentence, we dismiss his appeal as

to the Rule 11 and sentencing claims.                   As to the ineffective

assistance claim, which is not encompassed by the waiver, we

affirm.



     *
       We granted rehearing in this Anders case to correct a
clerical error and allow Ruffin the opportunity to file a pro se
supplemental brief. He has taken that opportunity.



                                           2
            A    defendant      may   waive      the    right      to   appeal    if   that

waiver is knowing and intelligent.                     United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                     Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                   United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. General, 278

F.3d 389, 400-01 (4th Cir. 2002).                     Whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.        Manigan, 592 F.3d at 626.

            Our review of the record leads us to conclude that

Ruffin knowingly and voluntarily waived the right to appeal his

conviction and sentence.              Both Ruffin’s counseled challenge to

the district court’s acceptance of his guilty plea and his pro

se challenge to the substantive reasonableness of his sentence

fall   within     the   scope    of   the       waiver.       We    therefore     dismiss

Ruffin’s appeal as to these claims.

            Finally, Ruffin’s pro se claim that counsel rendered

ineffective assistance must be considered in a post-conviction

proceeding brought pursuant to 28 U.S.C.A. § 2255 (West Supp.

2010), unless the appellate record conclusively establishes that

counsel was constitutionally deficient.                       See United States v.

Baptiste,       596   F.3d   214,     216       n.1    (4th     Cir.     2010);    United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                         Because we

                                            3
find no such conclusive evidence, we decline to consider this

claim on direct appeal.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no unwaived and meritorious

issues.    We therefore dismiss Ruffin’s appeal in part and affirm

in part.     This court requires that counsel inform Ruffin, in

writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.                If Ruffin requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Ruffin.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.


                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                         4